NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
RANDALL MAY INTERNATIONAL, INC.,
PIaintiff-Appellan,t, '
V.
DEG MUSIC PRODUCTS, INC. AND DYNASTY USA,
Defendants-Appellees. ._
2011-1530
Appea1 from the United States DiStrict Court for the
Centra1 District of California in case no. 05-CV-0894,
Judge Terry J. I-Iatter, Jr.
ON MOTION
ORDER
DEG Music Products, Inc. and Dynasty USA move for
an award of attorneys fees for a frivolous appeal pursuant
to Federa1 Ru1e of Appel1ate Procedure 38. Randal1 May
Internationa1, Inc. opposes
Upon consideration thereof,
IT IS ORDERE1) THAT:

RANDALL MAY V. DEG MUSIC 2
The motion is deferred for consideration by the merits
pane1. Copies of the motion, response, an r 1
y ep y, and this
order shall be transmitted to the merits panel.
FoR THE CoURT
DEC 2 0 2011 /S/ Jan H01~ba1y
Dat
e J an Horba1y
Clerk
ccc Peter R. Afrasiabi, Esq. ||.3_.nt_‘!|¢éJll§E1E§\il5EH*EALSlTl=0R
Dennis G. Martin, Esq. 0 RM' C'RcU
524 DEC 2 0 2011
JAN HORBALY
CLE]`\‘K